         Case 1:20-cr-00369-SAG Document 74 Filed 08/04/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA
                                                *
                 vs.                                  Case No. 20-cr-00369-SAG-2
                                                *
IDOWU ADEMOLA RAJI                              *

                                             ******

                               MEMORANDUM AND ORDER

       On November 19, 2020, after a detention hearing, Magistrate Judge Coulson of this Court

ordered Defendant detained pending trial. (ECF No. 37.) On December 4, 2020, Judge Coulson

denied Defendant’s Motion for Reconsideration. (ECF No. 39.) On March 4, 2020, Judge Coulson

denied a second such motion. (ECF No. 60.) On March 11, 2021, Defendant filed a Notice of

Appeal of Judge Coulson’s Order, asking the Court to set a hearing. (ECF No. 61.) By Paperless

Order also dated March 11, 2021, the Court advised Defendant that such appeals were generally

decided by the District Judge without a hearing, and that Defendant should instead confer with the

Government on a formal briefing schedule, after which the Court would decide whether a hearing

was necessary. (ECF No. 62.) No such schedule was proposed. Instead, on July 27, 2021,

Defendant filed a substantive Memorandum and Notice of Appeal, to which the Government filed

an opposition. (ECF Nos. 71 and 73, respectively.)

       The Court reiterates that generally, an appeal to a District Judge from a detention ruling by

a Magistrate Judge is typically ruled upon on the papers, based on the factual record developed by

the Magistrate Judge. In the present case however, Defendant seeks to supplement that record by

proposing a new third-party custodian not previously considered by Judge Coulson. Although less

clear, Defendant may also seek to supplement the record as to the amount of equity in a proposed

property to be pledged by a third party, although Defendant may simply be arguing that the amount
          Case 1:20-cr-00369-SAG Document 74 Filed 08/04/21 Page 2 of 2


of equity determined by Judge Coulson (approximately $7000) should be adequate to secure his

conditional release and compliance.

       Because Defendant seeks to supplement the record as described, the Court concludes that

it is appropriate to allow Judge Coulson to consider these issues in the first instance. Accordingly,

any review will await Judge Coulson’s decision on whether this information changes his decision

on pretrial detention. The Court will also leave the decision on whether a hearing is necessary to

Judge Coulson’s discretion. Depending on Judge Coulson’s decision on the issue of Defendant’s

pretrial detention, Defendant may then pursue any appeal as necessary.




 August 4, 2021                                                         /s/
Date                                                  Stephanie A. Gallagher
                                                      United States District Judge




                                                 2
